Citation Nr: 0919515	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  04-31 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for beta thalassemia minor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1968 to June 1971 
and from March 1973 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which confirmed and continued a 10 percent 
evaluation for the Veteran's beta thalassemia minor.

The Board notes that the issue listed on the cover page is 
the only issue properly before the Board at this time.  The 
Board acknowledges that the Veteran has submitted claims 
regarding other conditions; however no other issue has been 
certified to the Board for its review at this time.  

The Board notes that statements by the Veteran in the record 
allude to what the Veteran describes as misdiagnosis or 
mistreatment by VA medical personnel.  See December 2005 
Veteran statement; March 2008 Veteran statement.  The Board 
directs the attention of the RO to these statements.  As a 
section 1151 claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring these 
statements to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

In August 2004 the Veteran withdrew his request for a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reflects that the veteran had 
submitted a signed release form for the RO to obtain his 
treatment records from the 95th Medical Group, Edwards Air 
Force Base, California.  This signed release bore the 
Veteran's correct social security number (454); the cover 
letter dated September 2007 as prepared by the RO bore an 
incorrect number (545).  The RO received a response from this 
facility in October 2007 stating it had no records for this 
veteran.  It is possible the record keeper at this facility 
relied on the cover letter as prepared by the RO to conduct 
the records search.  Nonetheless, to fulfill the VA's 
obligation to assist the Veteran to obtain medical records, 
another attempt must be made to locate on-going treatment 
records at this federal non VA facility using the correct 
social security number (454) of the Veteran.  Thus, follow up 
development is needed.

Further, the Board has reviewed the April 2008 fee-based 
examination afforded to the Veteran.  The Board cannot 
determine whether the examiner had access to or reviewed in 
any fashion the Veteran's claims file or any medical 
treatment reports.  The Board notes the April 2008 internal 
RO request for an examination also bears an incorrect social 
security number (545) for the Veteran, thereby making the 
likelihood of the fee-based examiner accessing even VA 
treatment records of the Veteran less likely.  Finally, the 
April 2008 examiner offered no opinion as to whether the 
Veteran's beta thalassemia minor has progressed.  Another 
examination is therefore required. 

Accordingly, the case is REMANDED for the following:

1.  Contact the Veteran and ask him to 
provide the names and addresses of any 
Non-VA medical providers who have treated 
him for beta thalassemia minor since one 
year prior to his January 2003 claim for 
increase.  The Veteran should also be 
advised to provide any necessary release 
of information authorization(s).  All 
attempts made, using the Veteran's correct 
social security number which begins 454, 
should be documented and incorporated in 
the claims file.  If the AMC/RO is unable 
to obtain any pertinent evidence 
identified by the Veteran, the Veteran 
should be informed of such and provided 
with an opportunity to submit those 
reports.

2.  In the written correspondence the 
Veteran should be advised that the duty to 
assist is not always a one-way street.  If 
he wishes help, he cannot passively wait 
for it in those circumstances where he may 
or should have information that is 
essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He should be 
advised that if no response is received, 
the claim will be adjudicated based on the 
evidence of record.  Likewise, if he is 
scheduled for an examination and he fails 
to reschedule or to report, the claim will 
be adjudicated based on the evidence of 
record.  See also 38 C.F.R. § 3.655 
(2008).

3.  Afford the veteran an appropriate 
blood disorder examination.  In 
conjunction with the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place must be included in the 
report.  All indicated tests and studies, 
to include any other diagnostic procedures 
deemed necessary, should be conducted.  
The examiner should review the results of 
any testing prior to completing the report

 	     a.  With respect to the beta thalassemia 
minor, the examiner should describe in 
detail all symptoms reasonably attributable 
to this service-connected disability and its 
current severity.  The degree of functional 
impairment or interference with daily 
activities, if any, for this service-
connected disability should be described in 
adequate detail.

b.  The examiner should also indicate the 
effect this service-connected disability 
has, if any, on the veteran's current 
level of occupational impairment.  
Specifically, the examiner should render 
an opinion as to whether this service-
connected disability alone causes marked 
interference with employment, or the need 
for frequent periods of hospitalization.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence. 

4.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the claim 
on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

